Citation Nr: 0301587	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
for residuals of a shrapnel wound to the left buttock.

2.  Entitlement to an earlier effective date for the 
assignment of a 10 percent evaluation for the residuals of 
a shrapnel wound to the left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



REMAND

In a November 2002 VA Form 9, the veteran requested a 
videoconference hearing before a member of the Board in 
Denver.  To ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

The RO should schedule a hearing before 
a member by videoconference or other 
means as appropriate.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


